DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 02/21/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 7, and 13 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an authentication system for alleviating authenticity of sensors in biometric authentication, comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor to: receive fingerprint data from a plurality of sensing devices configured in the authentication system; extract one or more attributes associated with the fingerprint data; determine an expanded value for each of the one or more attributes based on one or more predefined techniques; train a model associated with authentication of fingerprints using the one or more attributes and corresponding expanded value; predict one or more errors associated with the fingerprint data based on fingerprint data received over a period of time in real-time; and perform retraining of the model based on the predicted one or more errors to alleviate authenticity of sensors in biometric authentication.

U.S. Patent Application Publication 2016/0132669 A1 to Pathangay et al. discloses a method of training regression models associated with the user. The training module 220 receives the plurality of physiological and activity signals associated with the user from the sensors 108 and process the received signals to obtain one or more trained regression models. The training module 220 derives one or more training input and target data samples 208A, 210A associated with the plurality of received physiological and movement signals. The training module 220 extracts one or more training input data samples 208A associated with at least a first subset of the plurality of received physiological and movement signals. The training module 220 further extracts one or more training target data samples 210A associated with at least a second subset of the plurality of received physiological and movement signals. Both the first and the second subset comprise the plurality of physiological and movement signals. The training input and the target data samples are obtained at predetermined time period. At block 306, train regression models. Upon deriving the one or more training input and target data samples 208A, 210A, the training module 220 generates one or more arbitrary combinations of input and target data samples to train one or more regression models. In one embodiment, the training module 220 generates the one or more arbitrary combinations of input and target data samples by randomly selecting combinations of training input and target data samples 208 A, 210 A from the one or more derived training input and target data samples 208 A, 210 A. Based on the randomly selected combinations of the training input and target data samples 208 A, 210 A, the training module 220 trains one or more regression models and generates one or more trained regression models associated with the user. The training of the one or more regression models includes determination of correlation between the arbitrary combinations of the training input and the target data samples 208 A, 210 A. The training module 220 may implement training of the one or more regression models using Support Vector Machine (SVM) or any other machine learning techniques.

U.S. Patent Application Publication 2013/0259330 A1 to Russo et al. discloses a flow diagram for a process where another version of a stability indicator may be determined to exist. In block 52, the system and method 50 can collect a set of biometric object image data for a biometric object using a biometric object image sensor. In block 54, the system and method 50 can store the biometric image data in a memory as an original biometric object image template (“template 1”), also referred to herein as a stored enrollment template. In block 56, the system and method 50 can collect a subsequent set of biometric object image data for a biometric object imaged by the sensor. The system in block 58 can update the stored enrollment template using the biometric object image data from the subsequent biometric object imaging by the sensor. In block 60, an amount of change, e.g., either from biometric image data being added to the existing stored enrollment template, the originally stored enrollment template, some averaged or weighted averaged version of the stored enrollment template, or the like, can be determined and measured. In block 62 the system and method 50 can determine whether a stability indicator is present. As an example where a selected measure of the amount of change does not exceed some threshold, e.g., for some selected number of biometric object image inputs. As an example if the number of additions is less than or equal to a number A and/or the number of deletions is less than or equal to a number B. The system and method 50 may then determine how many of such conditions of lack of change have been recorded, and if the number is high enough then a condition of stability can be determined in block 64 and the last most recent update of the stored enrollment template can be considered as the final enrollment template update and become the final stored enrollment template.

However, none of the above teach or fairly suggest the authentication system for alleviating authenticity and associated with it the method of alleviating authenticity of sensors as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622